          Case 2:18-cr-00094-LRH-DJA Document 48 Filed 04/21/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                           DISTRICT OF NEVADA

 9

10   UNITED STATES OF AMERICA,                       ) Case No.: 2:18-CR-00094-LRH-DJA
                                                     )
11                  Plaintiff,                       )
                                                     )ORDER APPROVING
12         vs.                                       )STIPULATION TO CONTINUE SENTENCING
                                                     )(First Request)
13   MARTHA L. WILLIAMS,                             )
                                                     )
14                  Defendant.                       )
                                                     )
15

16         IT IS HEREBY STIPULATED by and between the United States of America, by and

17   through NICHOLAS A. TRUTANICH, United States’ Attorney and JARED GRIMMER, Assistant

18   United States’ Attorney, and Defendant MARTHA WILLIAMS, by and through her attorney,

     MICHAEL   I.   GOWDEY,   ESQ.,   that   the   above-encaptioned   matter,   currently   set   for
19
     Sentencing May 5, 2020, at 11:15 a.m. be vacated and continued for a period of at
20
     least 120 days, or to a date and time to be set by this Honorable Court.
21
           This Stipulation is entered into based on the following:
22
           1. The current COVID 19 Pandemic has caused disruption to court calendars and
23
     caused disruption to counsel’s ability to adequately prepare for the sentencing date
24   as currently set. The Court has instructed the parties to notify the Court if there

25   does not exist an adequate reason to continue the sentencing date. No such reason


                                                   -1-      LAW OFFICES OF MICHAEL I. GOWDEY
                                                                   NEVADA BAR NO. 6994
                                                               815 S. CASINO CENTER BLVD.
                                                                   LAS VEGAS, NV 89101
          Case 2:18-cr-00094-LRH-DJA Document 48 Filed 04/21/20 Page 2 of 4



 1   exists. Counsel for Defendant and Counsel for the Government hereby stipulate to

 2   continue the sentencing of Defendant a minimum 120 days.

 3         2. Counsel for the Defendant has spoken to the Defendant, and the Defendant has

     no objection to the requested continuance. The Defendant is out of custody and is not
 4
     prejudiced by the continuance.
 5
           3. Denial of this request for continuance would deny the parties herein
 6
     sufficient   time   and   the   opportunity   within   which   to   be   able   to   effectively   and
 7
     thoroughly research and prepare for sentencing in this case, taking into account the
 8   exercise of due diligence.

 9         4. Additionally, denial of this request for continuance would result in a

10   miscarriage of justice.

11         5. For all the above-stated reasons, the ends of justice would best be served by


12   a continuance of the sentencing in this case.


13         6. This is the first request for continuance of sentencing in this case.


14         DATED this 20th day of April, 2020.


15
                                                     Respectfully submitted,
16

17   /s/ JARED L. GRIMMER                            /s/ MICHAEL I. GOWDEY, ESQ.______
     JARED L. GRIMMER, Assistant U.S. Attorney       MICHAEL I. GOWDEY, ESQ.
18   Office of the United States Attorney            Attorney for Defendant
     For the District of Nevada                      MARTHA L. WILLIAMS
19

20

21

22

23

24

25



                                                   -2-        LAW OFFICES OF MICHAEL I. GOWDEY
                                                                     NEVADA BAR NO. 6994
                                                                 815 S. CASINO CENTER BLVD.
                                                                     LAS VEGAS, NV 89101
           Case 2:18-cr-00094-LRH-DJA Document 48 Filed 04/21/20 Page 3 of 4



 1

 2
                                           UNITED STATES DISTRICT COURT
 3
                                                DISTRICT OF NEVADA
 4

 5
     UNITED STATES OF AMERICA,                           ) Case No.: 2:18-cr-00094-LRH-DJA
 6                                                       )
                     Plaintiff,                          )
 7                                                       ) FINDINGS OF FACT, CONCLUSIONS OF LAW
            vs.                                          ) AND ORDER TO CONTINUE TRIAL
 8                                                       )
     MARTHA L. WILLIAMS,                                 )
 9                                                       )
                     Defendant                           )
10                                                       )

11
                    FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER TO CONTINUE TRIAL
12
            Based    on   the    pending   Stipulation     of   the    parties,   and   good   cause   appearing
13
     therefore, the Court finds that:
14
            2.       The current COVID 19 Pandemic has caused disruption to court calendars and
15
     caused disruption to counsel’s ability to adequately prepare for the sentencing date
16
     as currently set. The Court has instructed the parties to notify the Court if there
17
     does not exist an adequate reason to continue the sentencing date. Counsel for both
18   Defendant and the Government have indicated that no such reason exists. Pursuant to

19   the   Court’s    inquiry,     Counsel   for   Defendant     and    Counsel   for   the    Government   have

20   stipulated to continue the sentencing of Defendant a minimum 120 days.

            1.       Counsel for the Defendant has spoken to the Defendant, and the Defendant
21
     has no objection to the requested continuance. The Defendant is out of custody and is
22
     not prejudiced by the continuance.
23
                                               CONCLUSIONS OF LAW
24
            1.       Denial of this request for continuance would deny the parties herein
25




                                                     -1-
          Case 2:18-cr-00094-LRH-DJA Document 48 Filed 04/21/20 Page 4 of 4



 1   sufficient time to prepare for sentencing in this case, taking into account the

 2   exercise of due diligence.

 3         2.        Additionally, the denial of this request would constitute a miscarriage of

 4   Justice.

 5         3.        Defendant is not in custody, and agrees with this continuance.

 6         4.        For all of the above-stated reasons, the ends of justice would best be

 7   served by a continuance of the sentencing date, and such continuance outweighs the

 8   best interest of the public and the Defendant in a speedy sentencing.

 9                                                   ORDER

10         IT   IS    ORDERED   that   the   sentencing   in   the      above-captioned           matter   currently

11   scheduled for May 5, 2020, at the hour of 11:15 a.m., be vacated and continued to

12   Tuesday, September 8, 2020, at the hour of 9:30 a.m., in a Las Vegas courtroom to be

13   announced at a later time.

14         DATED this 21st day of April, 2020.
                                                                     This is good LRH signature


15

16

17

18
                                                               _____________________________________
19                                                             HONORABLE LARRY R. HICKS
                                                               United States District Judge
20

21

22

23

24

25




                                                   -2-
